



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Stauffer,







2007 
          BCCA 7



Date: 20070103





Docket: CA031697

Between:

Regina

Respondent



And

Brian 
    Raymond Stauffer

Appellant












Before:


The 
          Honourable Madam Justice Ryan




The 
          Honourable Mr. Justice Mackenzie




The 
          Honourable Mr. Justice Lowry








R.S. 
          Fowler


Counsel for the Appellant




B.A. 
          MacLean


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




November 2, 2006




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




January 3, 2007








Written 
          Reasons by
:




The 
          Honourable Madam Justice Ryan




Concurred 
          in by:




The 
          Honourable Mr. Justice Mackenzie

The 
          Honourable Mr. Justice Lowry





Reasons for Judgment of the Honourable Madam Justice 
    Ryan:

Introduction

[1]

This is an application for leave to appeal and if granted, an appeal 
    by the appellant, Brian Raymond Stauffer, against a sentence totalling 30 
    years imprisonment imposed after his conviction in Supreme Court on an eleven 
    count indictment arising from a series of bank robberies in Vancouver and 
    Burnaby
.

[2]

The indictment was comprised of seven counts of robbery pursuant to 
    s. 344(b) of the
Criminal Code
, R.S.C. 1985, c. C-46 (the 
    
Code
) and four counts of using an imitation firearm while 
    committing the indictable offence of robbery pursuant to s. 85(2) of the
Code
.  
    Mr. Stauffers conviction on these counts was pronounced on November 4, 2003.  
    On December 9, 2003, he was sentenced to 14 years concurrent on each of the 
    seven robbery counts, and four years imprisonment on each of the four s. 85 
    counts consecutive to the underlying offences to which they related and consecutive 
    to each other.  This made a total of 30 years, which was also made consecutive 
    to the remanet of a five year sentence for robbery that had been imposed in 
    December 2001, meaning that Mr. Stauffer was left to serve a sentence of 33 
    years.

[3]

The appellant raised a number of grounds of appeal, but on the hearing 
    of the appeal chose to argue just one  that the sentence was disproportionately 
    high and that it should be reduced on the basis of the totality principle.

[4]

For the reasons that follow, I would grant leave to appeal and allow 
    the appeal.  I would reduce the sentences of 14 years for the robberies to 
    a sentence of six years concurrent on each count.  I would reduce each of 
    the sentences on the s. 85 counts to three years to be served consecutively 
    to each other, consecutively to the sentence of six years for the robberies, 
    and consecutively to the sentence Mr. Stauffer was serving as of December 
    10, 2001.  This amounts to a global sentence of 18 years for the offences 
    in this appeal.  The net effect is to reduce Mr. Stauffers aggregate sentence 
    (when the remanet of the December 2001 sentence is added) to 21 years as of 
    the date of the sentencing in December 2003.

Factual Background

[5]

The robberies were committed on July 8, 1999, August 6, 1999, August 
    27, 1999 and October 14, 1999.  Each incident involved a single armed individual.  
    The July 8 and August 6 robberies took place at the same branch of the Toronto 
    Dominion Bank on Canada Way in Burnaby
.  The August 27 robberies and October 14 robberies occurred at different 
    branches of the Toronto Dominion Bank in
Vancouver
.

[6]

On all four occasions the appellant entered the banks waving a handgun 
    while shouting in a loud and threatening voice.  He pressured the victims 
    to hurry by counting down and telling them that if he got to the number 1, 
    somebody would get hurt.  In the August 6 robbery, the appellant pushed his 
    weapon into the back of a security guard and held him over a counter while 
    the tellers in the bank assembled the money the appellant demanded.  The appellant 
    wore dark gloves and had a hat pulled well down over his forehead.  In all 
    of the robberies he used a watch or timing device that he had attached to 
    his jacket by a rope or lanyard.  The pistol used in the robberies had the 
    same profile as a .45 calibre replica pistol seized by the police in April 
    2000 from an automobile in which the appellant had been riding.  In submissions 
    to the trial judge on sentence, counsel for Mr. Stauffer asserted that the 
    weapon used was an imitation.

[7]

The Crown filed victim impact statements.  One of the victims, a teller, 
    could no longer work with the public after she was robbed and was forced to 
    take a part-time job in a different part of the bank.  Crown counsel advised 
    the trial judge that the security guard mentioned in the August 6 robbery 
    had no longer been able to work as a security guard after the incident.  He 
    was fearful of testifying, saying that his health could not handle it.

The Circumstances of the Appellant

[8]

Mr. Stauffer is 38 years of age.  He has a lengthy and serious criminal 
    record, beginning as a juvenile with convictions in 1981 for breaking and 
    entering and robbery.  His pattern of property crime continued into adulthood.  
    At the time of sentence, Mr. Stauffers adult record consisted of nine convictions 
    for robbery, two convictions for the use of a firearm in the commission of 
    an offence, one for possession of a dangerous weapon, one of being disguised 
    with intent to commit an indictable offence, and a number of convictions for 
    possession of stolen property. Mr. Stauffer was convicted in Alberta
in 1987 of four counts of robbery and use of a firearm during the commission 
    of an offence.  For those offences he was sentenced to six years imprisonment.  
    He remained in prison until his mandatory release date in 1993 and stayed 
    out of jail for seven years.

[9]

When Mr. Stauffer was charged with the robberies at issue in this appeal, 
    he was, as referred to above, already serving a sentence of five years imprisonment 
    for five counts of robbery committed in April of 2000.  The robberies were 
    the result of a co-ordinated and planned storming of a bank by three assailants.  
    Mr. Stauffer used an imitation firearm in those robberies as well.

[10]

The trial judge concluded that there were few, if any mitigating circumstances 
    in this case.  Mr. Stauffer does not have any drug or alcohol problems.  He 
    had social adjustment problems as a young man, but has, through the years, 
    had a supportive though frustrated family.  Mr. Stauffer suffers from diabetes, 
    a condition diagnosed when he was six years old.  Today he bears medical complications 
    that have arisen because of his poor compliance with the medication and dietary 
    regimes required to cope with the disease.  Since his arrest in 2002, he has 
    suffered from kidney failure which has resulted in the need to undergo long 
    sessions of dialysis treatment three times a week.  Without a kidney transplant 
    his life expectancy is said to be five years.

Reasons for Sentence

[11]

At trial, Crown counsel pressed for a global sentence in the range 
    of 16 to 20 years.  Counsel for the defence submitted that a sentence in the 
    range of 12 years would be appropriate.  The trial judge was of the view that 
    the offences involved significant fear and violence and that there were few, 
    if any, mitigating circumstances.  He was satisfied that a lengthy period 
    of incarceration was necessary.  He said:

[25]      When I consider the purpose and principles of sentencing set 
    out in Part XXIII of the
Criminal Code
, I am satisfied a period of 
    incarceration is required for each of the robbery offences, as well as for 
    the offences prohibited by s. 85 which must be served consecutive to any other 
    sentence I impose for the robberies.

[12]

After discussing two decisions of this Court 
R. v. Goforth
(1986), 24 C.C.C. (3d) 573 (B.C.C.A.), and
R. v. Cochrane
(1994), 
    88 C.C.C. (3d) 570 (B.C.C.A.)  the trial judge continued:

[31]       On each of Counts 1, 2, 4, 5, 7, 8 and 10, I sentence you 
    to a term of imprisonment of 14 years.  On each of counts 3, 6, 9 and 11, 
    I sentence you to a term of imprisonment of four years consecutive to the 
    offences to which they relate and consecutive to each other.  In addition, 
    pursuant to s. 487.051, I order that you provide any number of samples of 
    one or more bodily substances that are reasonably required for DNA testing.  
    Further, pursuant to s. 109 of the
Criminal Code
, I impose a lifetime 
    ban on the possession of any firearm, crossbow, ammunition or explosive device.

[13]

At the conclusion of sentencing, counsel for the defence sought clarification 
    with respect to the actual totality of the sentence.  This dialogue took 
    place:

Mr. Turner:   As I understand it, your Lordship imposed 
    14 years on counts 1, 2, 4, 5, 7, 8 and 10.

The Court:  Right.

Mr. Turner:  And 16 years on 3, 6, 9, and 11.

The Court:  No.

Mr. Turner:  Would they be

The Court:  Four years on each of 3, 6, 9 and 11.

Mr. Turner:  So the totality of the sentence, then, is 
    --

The Court:  Youre going to have to do the arithmetic.  
    On count 1, 14 years --

Mr. Turner:  Yes.

The Court: -- and consecutive to that, four years for 
    the weapons.  Count 2, 14 years, consecutive with or followed by a four year 
    sentence on the weapons aspect and so on.  If you read
R. v. Goforth
, 
    referred to earlier, it will become clear.

[14]

As I mentioned earlier, the sentences for the firearms offences were 
    also required to be served consecutively to the five year sentence Mr. Stauffer 
    was then serving.  This is the result of the interpretation of s. 83(2) of 
    the
Code
[now s. 85(4)] in the
Goforth
decision.

The Operation of s. 85(4) of the
Code

[15]

The relevant subsections of s. 85 of the
Code
provide:

(2)        
    Every person commits an offence who uses an imitation firearm

(a)

while committing an indictable offence,

(b)



(c)



whether 
    or not the person causes or means to cause bodily harm to any person as a 
    result of using the imitation firearm.

(3)        
    Every person who commits an offence under subsection  (2) is guilty of an 
    indictable offence and liable

(a)

(b)

(c)        
    in the case of a second or subsequent offence, to imprisonment for a term 
    not exceeding fourteen years and to a minimum punishment of imprisonment for 
    a term of three years.

(4)        A sentence imposed on a person for an offence under subsection (2) 
    shall be served consecutively to any other punishment imposed on the person 
    for an offence arising out of the same event or series of events and to any 
    other sentence to which the person is subject at the time the sentence is 
    imposed on the person for an offence under subsection  (2).

[16]

In the
Goforth
case, the appellant was convicted of four 
    robbery-related offences.  The first two were committed on the same day and 
    the third and fourth counts were committed the following day.  The question 
    on appeal was the meaning of the phrase in s. 83(2) [now 85(4)], and to any 
    other sentence to which the person
is subject at the time the sentence 
    is imposed
on the person for an offence under subsection  (2)  [Emphasis 
    added.].  Specifically, where an accused faces two firearms offences in one 
    hearing, is he or she subject to a sentence on each count the moment sentence 
    is imposed or is the offender only subject to the sentence once he or she 
    concludes the hearing and leaves the courtroom?  The Court concluded that 
    each sentence must be consecutive to one another and to the underlying offence, 
    regardless of whether that other sentence has been pronounced.

[17]

In coming to this conclusion, the court in
Goforth
relied 
    largely on
R. v. MacLean
(1979), 49 C.C.C. (2d) 552 (N.S.C.A.).  
    In that case, the Nova Scotia Court of Appeal held that an offender was subject 
    to a sentence the moment it was imposed.  Thus, the court held sentences imposed 
    for s. 83 offences in the same hearing had to run consecutively to one another, 
    as well as to the underlying offence.

[18]

However, in
R. v. Jensen and Jensen
(1982), 3 C.C.C. 
    (3d) 46 (Alta. C.A.) the Alberta Court of Appeal disagreed and concluded that 
    the former s. 83(2) did not require a sentencing judge to impose a sentence 
    consecutive to other consecutive sentences the offender had not begun yet 
    to serve.  In the course of his reasons, Kerans J.A. said this:

A reasonable interpretation [of the former s. 83(2)] is that a sentence 
    he is actually serving is one to which he is subject, and that one pronounced 
    earlier the same day by the same judge to commence that very day is also one 
    to which he is subject.
But clearer words than those before us are required 
    for me to go further
.

[Emphasis added.]

[19]

In
Goforth
, Macdonald J.A. referred to
Jensen
and resolved the issue tersely:

I am in respectful disagreement [with the Alberta Court of Appeal].  There 
    is no ambiguity in s. 83(2).  A person is subject to a sentence which has 
    been imposed on him whether or not he has actually begun to serve it.

[20]

Importantly, in a subsequent discussion of that issue in
R. v. 
    Proulx
(1995), 174 A.R. 151, the Alberta Court of Appeal recognized 
    that
Jensen
had been overruled by the Supreme Court of Canada 
    in
R. v. Boucher
, [1986] 1 S.C.R. 750 where the Court stated 
    at 750-1:

There is no ambiguity in either the English or the French version of 
    s. 83 of the
Criminal Code
, in our view, and we essentially agree with 
    the interpretation the Nova Scotia Court of Appeal gave this section in
R. 
    v. MacLean
(1979), 49 C.C.C. 552.

[21]

The trial judge in this case, then, had no choice but to impose four 
    sentences of a minimum of three years (he chose four years) to be served consecutively 
    to the underlying offences, consecutively to any other sentence he was serving, 
    and consecutively to each other.

The 
    Totality Principle

[22]

The appellant submits that while the sentencing judge was required 
    to impose minimum consecutive sentences, he was nevertheless bound, in addition, 
    to consider s. 718.2(c) of the
Code
which provides:

A court that imposes a sentence shall also take into consideration the 
    following principles:



(c)

where consecutive sentences 
    are imposed, the combined sentence should not be unduly long or harsh;

[23]

The trial judge was also obliged to comply with s. 718.1 of the
Code
which states the fundamental principle of sentencing to be:

A sentence must be proportionate to the gravity of the offence and the 
    degree of responsibility of the offender.

[24]

Counsel for the appellant on this appeal, Mr. Fowler (who was not counsel 
    at trial), submits that taking these sections into account, a global sentence 
    of 30 years is disproportionate and unfit.

[25]

Counsel for the Crown, Ms. MacLean (who was not counsel at trial), 
    says that while the sentence is high, it does not reflect an error in principle 
    and is not unfit in the circumstances.  The Crown says that the totality principle 
    should not operate to offset an otherwise appropriate sentence for the underlying 
    offences; and further, that 14 years for the underlying seven counts of robbery 
    falls well within the acceptable range for a person with Mr. Stauffers record.

[26]

The totality principle was examined in the context of consecutive sentences 
    in
R. v. M. (
C.A.)
[1996] 1 S.C.R. 500.  That case was an appeal from this 
    court after it had held that where life imprisonment is not available as a 
    penalty, the principle of totality requires trial judges to limit fixed-term 
    cumulative sentences to a term of imprisonment of 20 years.  Though holding 
    that there is no such qualified ceiling, Lamer C.J.C. explained, at para. 
    40, the lack of jurisprudence in this area:

In both such circumstances, notwithstanding the lack of any explicit statutory 
    ceiling on numerical sentences, Canadian courts have generally refrained from 
    exploring whether there is indeed a limit on fixed-term sentences under the
Code
.  Rather, guided by the legal obligation that a term 
    of imprisonment be "just and appropriate" under the circumstances, 
    courts have generally avoided imposing excessively harsh and onerous sentences 
    which might test the potential legal ceilings governing the imposition of 
    sentence.

It is a well-established tenet of our criminal law that the quantum of 
    sentence imposed should be broadly commensurate with the gravity of the offence 
    committed and the moral blameworthiness of the offender.

[27]

Lamer C.J.C. noted, at para. 42, that in the context of consecutive 
    sentences, the principle of proportionality expresses itself through the more 
    particular form of the totality principle:

In the context of consecutive sentences, this general principle of proportionality 
    expresses itself through the more particular form of the "totality principle".  The 
    totality principle, in short, requires a sentencing judge who orders an offender 
    to serve consecutive sentences for multiple offences to ensure that the cumulative 
    sentence rendered does not exceed the overall culpability of the offender.  As 
    D. A. Thomas describes the principle in Principles of Sentencing (2nd ed. 
    1979), at p. 56:

The effect 
    of the totality principle is to require a sentencer who has passed a series 
    of sentences, each properly calculated in relation to the offence for which 
    it is imposed and each properly made consecutive in accordance with the principles 
    governing consecutive sentences, to review the aggregate sentence and consider 
    whether the aggregate sentence is "just and appropriate".

Clayton Ruby articulates the principle in the following terms in his treatise, 
    Sentencing,
supra
, at pp. 44-45:

The purpose 
    is to ensure that a series of sentences, each properly imposed in relation 
    to the offence to which it relates, is in aggregate "just and appropriate".  A 
    cumulative sentence may offend the totality principle if the aggregate sentence 
    is substantially above the normal level of a sentence for the most serious 
    of the individual offences involved, or if its effect is to impose on the 
    offender "a crushing sentence" not in keeping with his record and 
    prospects.

[28]

At the conclusion of his reasons in
M. (
C.A.)
, Lamer C.J.C. returned, at para. 73, to the proposition that excessive 
    sentences will be limited by the principle of proportionality:

In our system of justice, the ultimate protection against excessive 
    criminal punishment lies within a sentencing judges overriding duty to fashion 
    a just and appropriate punishment which is proportional to the overall culpability 
    of the offender.

[29]

In
R. v. C. (T.A.)
(1995), 26 O.R. (3d) 462 (C.A.), a 
    case decided prior to
M. (C.A.)
, the Ontario Court of Appeal 
    dealt with sentencing a 58 year old man who had been convicted of 16 sexual 
    offences against children.  By the operation of consecutive sentences a term 
    of 30 years imprisonment had been imposed.  In reducing the sentence to 21 
    years, the court, at para. 27, said this:

We agree entirely with the characterization of this case by the trial 
    judge as one of the worst offences involving the worst offender.  The issue 
    in this appeal, however, is whether the trial judge in imposing a global sentence 
    of 30 years erred in failing to consider the principle of totality.  That 
    principle requires the trial judge when imposing sentences to avoid a total 
    imposition which would deprive the accused of any hope of release or rehabilitation.

[30]

Echoing this sentiment, Lamer C.J.C., at para. 74 of
M. (
C.A.),
analyzed the issue more fully:

However, in the process of determining a just and appropriate 
    fixed-term sentence of imprisonment, the sentencing judge should be mindful 
    of the age of the offender in applying the relevant principles of sentencing.
After a certain point, the utilitarian and normative goals of sentencing 
    will begin to exhaust themselves once a contemplated sentence starts to surpass 
    any reasonable expectation of the offenders remaining natural life span.  
    Accordingly, in exercising his or her specialized discretion under the Code, 
    a sentencing judge should generally refrain from imposing a fixed-term sentence 
    which so greatly exceeds an offenders expected remaining life span that the 
    traditional goals of sentencing, even general deterrence and denunciation, 
    have all but depleted their functional value.
But with that consideration 
    in mind, the governing principle remains the same: Canadian courts enjoy a 
    broad discretion in imposing numerical sentences for single or multiple offences, 
    subject only to the broad statutory parameters of the Code and the fundamental 
    principle of our criminal law that global sentences be just and appropriate.

[Emphasis added.]

[31]

Thus, although there is no ceiling on fixed term sentences, excessive 
    sentences that result from an accumulation of consecutive sentences will be 
    modified by the principle of proportionality.  This flows from the understanding 
    that at some point the utilitarian and normative goals of sentencing will 
    begin to exhaust themselves once a fixed sentence begins to exceed an offenders 
    expected remaining lifespan.

The 
    Relationship of the Totality Principle to the Operation of s. 85(4)

[32]

While
Goforth
interpreted how s. 85(4) is to operate, 
    and
M. (
C.A.)
dealt with proportionality, there is a paucity of jurisprudence 
    exploring the relationship between totality and mandatory minimum sentences.  
    By removing discretion from trial judges and prescribing minimum mandatory 
    consecutive sentences, it is clear that s. 85(4) represents Parliaments strong 
    condemnation of the use of a firearm or imitation firearm to commit an indictable 
    offence.  On the other hand, s. 718(c) expresses the will of Parliament that 
    the combined sentence should not be unduly long or harsh.

[33]

While these provisions represent differing objectives, they are not 
    necessarily in conflict.  What is instead required is that courts strike a 
    balance between the goal of controlling firearms-related crime through mandatory 
    sentences and the goal of ensuring that consecutive sentences are not unduly 
    long or harsh.

[34]

The leading case that explores how minimum mandatory sentences interact 
    with the other principles of sentencing is
R. v. Wust
(2000), 
    143 C.C.C. (3d) 129 (S.C.C.).  In that case, the issue was whether a trial 
    judge retained the discretion to credit pre-sentence custody under s. 719(3) 
    of the
Code
when doing so would reduce the sentence imposed 
    to less than the minimum mandatory four year sentence required by s. 344(a)
[1]
of the
Code
(robbery with a firearm).  Arbour J. held (for the 
    Court) that minimum mandatory sentences should not vitiate the other substantive 
    principles of sentencing and emphasized, at para. 23, that minimum mandatory 
    sentences must be understood in the full context of the sentencing system:

In accordance with the umbrella principle of statutory interpretation 
    expressed by this Court in
Rizzo & Rizzo Shoes Ltd. (Re)
, [1998] 
    1 S.C.R. 27 at paras. 20  23,
mandatory minimum sentences must be understood 
    in the full context of the sentencing scheme
, including the management 
    of sentences provided for in the
Corrections and Conditional Release Act
, 
    S.C. 1992, c. 20.

In deciding on the appropriate sentence the court is directed by Part XXII 
    of the
Code
to consider various purposes and principles of sentencing, 
    such as denunciation, general and specific deterrence, public safety, rehabilitation, 
    restoration,
proportionality, disparity, totality and restraint
, and 
    to take into account both aggravating and mitigating factors.  The case law 
    provides additional guidelines, often in illustrating what an appropriate 
    range of sentence might be in the circumstances of a particular case.

[Emphasis added.]

[35]

In a similar vein, Arbour J. in
R. v.

Morrisey
, 
    [2000] 2 S.C.R. 90, 2000 SCC 39, at para. 75, further emphasized the relevance 
    of other sentencing principles when applying mandatory minimum sentences:

To 
    the extent possible, mandatory minimum sentences must be read consistently 
    with the general principles of sentencing expressed, in particular, in ss. 
    718, 718.1 and 718.2 of the
Criminal Code
:
Wust
(S.C.C.),
supra
, 
    at para. 22.  By fixing a minimum sentence, particularly when the minimum 
    is still just a fraction of the maximum penalty applicable to the offence, 
    Parliament has not repudiated completely the principle of proportionality 
    and the requirement, expressed in s. 718.2(b), that a sentence should be similar 
    to sentences imposed on similar offenders for similar offences committed in 
    similar circumstances.

Arbour J. also cited with approval, at para. 34, the 
    approach to statutory interpretation taken by Rosenberg J.A. in
R. v. 
    McDonald
(1998), 127 C.C.C. (3d) 57 (Ont. C.A.) and stated:

In his judgment Rosenberg J.A. employed several well-established rules 
    of statutory interpretation to conclude as he did, at p. 69, that s. 719(3) 
    provides sentencing judges with a substantive power to count pre-sentence 
    custody in fixing the length of sentence.  I agree with this analysis. In 
    particular, I approve of his reference to the principle that provisions in 
    penal statutes, when ambiguous, should be interpreted in a manner favourable 
    to the accused [citation omitted]; to the need to interpret legislation so 
    as to avoid conflict between its internal provisions, to avoid absurd results 
    by searching for internal coherence and consistency in the statute; and finally, 
    where a provision is capable of more than one interpretation, to choose the 
    interpretation which is consistent with the
Charter
[citation omitted].

[36]

In my view, the principles enunciated by Arbour J. in
Wust

and

Morrisey

are equally applicable to the case at bar: 
    also see
R. v. Proulx
, [2000] 1 S.C.R. 61;
R. v. Fice
, 
    [2005] 1 S.C.R. 742.  Proportionality is considered to be the fundamental 
    governing principle of sentencing.  We cannot, therefore, assume that Parliament 
    intended to abridge this longstanding principle without clear and explicit 
    language to that effect.  Likewise, the
Code
ought to be interpreted 
    so as to avoid conflict between its internal provisions.  Thus, like the minimum 
    sentence in s. 344(a), the application of s. 85 must be understood in relation 
    to the whole sentencing system, including the principle of proportionality 
    and totality as codified in ss. 718.1 and 718.2(c) of the
Code
.

[37]

The
Code
should also be interpreted to avoid anomalous 
    or absurd results.  It is worth noting that had Mr. Stauffer been charged 
    with an offence under s. 344(a), robbery with a firearm, s. 85(4) would have 
    no application.  This is because s. 85(1) specifically excludes s. 344(a) 
    from its operation.  Had Mr. Stauffer been convicted of seven counts of robbery 
    with a firearm, as opposed to seven counts of robbery with an imitation firearm, 
    he would have been subject, under s. 344(a), to a minimum mandatory sentence 
    of four years on each count of robbery.  Ironically, unlike s. 85(4), 
    nothing in s. 344(a) requires that sentences for multiple counts be served 
    consecutively.  Yet, as noted earlier, for four counts of using an imitation 
    firearm in committing robbery, Mr. Stauffer faces a minimum mandatory sentence 
    of 12 years.  It seems to me that to interpret s. 85(4) as preventing the 
    operation of the principle of totality when considering sentencing for the 
    underlying offences would be only to compound this anomaly.

[38]

There is also support for this interpretation in other courts in Canada.  
    The totality principle has been applied, without challenge, in a number of 
    other cases involving mandatory sentences for the use of a firearm:  see
R. 
    v. Langevin
(1979), 47 C.C.C. (2d) 138 (Ont. C.A.);
R. v. Cheetham
(1980), 53 C.C.C. (2d) 109 (Ont. C.A.);
R. v. MacLean
,
supra.

[39]

Most recently in this province, Saunders J.A. referred to the principle 
    of totality in the context of s. 85(4) in
R. v. Leggo
(2003), 184 B.C.A.C. 150,

2003 BCCA 392.  In 
    that case the accused appealed against an eight and one-half year sentence 
    for various robbery-related counts, arguing that the sentence was unfit in 
    light of the imposition of a consecutive sentence for the use of a firearm.  
    Although Saunders J.A. held that global sentence was fit, she referred, at 
    para. 9, to the sentencing judges appropriate application of the principle 
    of totality:

In 
    this case I cannot say that the global sentence is unfit, considering the 
    circumstances of the offence and the offender. While the principle of totality 
    is important, it does not operate to undo the instruction from Parliament 
    to treat use of firearms or imitations of firearms seriously by imposing a 
    consecutive sentence to another sentence that is otherwise fit.
Here, the 
    sentencing judge demonstrated awareness of the totality principle by reducing 
    the sentence on the firearms offence from 2 years to 1 year, and making it 
    consecutive to an otherwise fit sentence.
The result, given the mix of 
    offences and circumstances, produced a sentence with which, in my view, we 
    should not interfere.

[Emphasis added.]

[40]

In coming to this result, however, Saunders J.A. also concluded that 
    totality should not operate to undo the instruction from Parliament.  Other 
    courts have also referred to the need to avoid deliberately frustrating the 
    application of mandatory sentences.  In
R. v. Saint Amand
, [1982] 
    O.J. No. 73 (QL) (Ont. C.A.), the Ontario Court of Appeal would not accept 
    a trial judges attempt to pay mere lip service to s. 83 and (at para. 
    9) stated:

In 
    sentencing the respondent for the three charges of armed robbery before him 
    and the charge under s. 83, the trial judge stated:

... 
    In that the court is now bound by the mandatory minimum consecutive sentence 
    of one year which sentence will be imposed on count number two, (that related 
    to Section 83 of the Criminal Code), on each of the other three counts there 
    will be a sentence of thirty days in jail. Those three sentences to be served 
    concurrent the one to the other and consecutive to all other counts. What 
    I have effectively done, Mr. St-Amand, is given you the extra year that I 
    genuinely feel you do deserve as a result of your involvement in these offences 
    and I simply pay lip service to the robberies themselves by adding thirty 
    days which, I am sure, you are the first to appreciate is a totally ridiculous 
    sentence for an armed robbery.
What I am doing, however, is giving you 
    the sentence that I would have given you had the Section 83 charge not been 
    laid and I am using that Section 83 sentence as the sentence on the armed 
    robberies.

[Emphasis added.]

[41]

In overturning the decision, Dubin J.A. stated, at para. 10, that such 
    an action was unacceptable:

In 
    proceeding in this manner, the trial judge, in my respectful opinion, was 
    clearly frustrating the will of Parliament and completing negating the very 
    purpose and object that Parliament had in mind in enacting s. 83 of the
Criminal 
    Code
.

[42]

Nonetheless, even in
Saint Amand
, the Court, at paras. 
    13-14, held that the totality principle remained relevant:

Having concluded
after taking into consideration the totality principle 
    that an additional term of one year was the appropriate sentence for the three 
    armed robbery offences
, he should have imposed that sentence for those 
    offences. It was then incumbent on him to impose the mandatory minimum term 
    of an additional year consecutive which s. 83 mandates.

...

In 
    this manner, the sentence imposed will have been increased by eleven months. 
    Having regard to the gravity of the offences and the number of them, the total 
    sentence imposed for all the offences before the learned trial judge, including 
    the sentence for the s. 83 offence, cannot be said to be excessive, and
the 
    totality principle will not have been infringed.

[Emphasis added.]

[43]

This review of the case law leads me to the conclusion that the principle 
    of totality remains an important consideration for trial judges; however, 
    I acknowledge that certain courts have come to different conclusions.  Recently, 
    in
R. v. P.J.B.
(1999), 141 C.C.C. (3d) 290 (Nfld. C.A.), the 
    Newfoundland Court of Appeal engaged in a similar review of the case law and 
    concluded that totality was only relevant to the underlying sentence and had 
    to be considered separately from the sentences under s. 85.  In
P.J.B
.
, 
    the Court relied on
Goforth
,
Saint Amand
, and
R. v. Flanders
(1984), 65 N.S.R. (2d) 171 (N.S.C.A.), where 
    the Nova Scotia Court of Appeal similarly held, at para. 8, that the minimum 
    sentence should not be taken as requiring any reduction in what may otherwise 
    be a fit sentence for the indictable offence in which the firearm was used.

[44]

For the reasons I have stated earlier, I cannot agree with the conclusion 
    that s. 85 has ousted the courts ability to consider the fitness of the sentence 
    as a whole.  To suggest that the principle of totality relates only to sentences 
    for the underlying offence is to place an unwarranted limit on a fundamental 
    principle of sentencing.

[45]

To summarize, the application of s. 85 involves a balancing between 
    mandatory sentences and the other objects of sentencing, including the totality 
    principle
.
In practice, this requires a sentencing judge to correctly 
    apply the law by finding the appropriate sentence in respect of each offence 
    in isolation before going on to ensure that the whole or aggregate sentence 
    is just and appropriate in all of the circumstances.  This does not, of 
    course, mean that a trial judge can simply pay lip service to mandatory sentences 
    and thereby frustrate the intention of Parliament.

Appropriate 
    Range of Sentence

[46]

What, then, should be the proper sentence in the case at bar?  Counsel 
    for the defence and for the Crown provided the court with other
British Columbia
decisions 
    where sentences ranging from eight and one-half years to 20 years were imposed.  
    I will not discuss them further.  All of the cases may be distinguished on 
    the basis of the facts, number or type of offences and criminal background 
    of the offenders.

[47]

Sentences greater than 20 years falling short of life are rare.  As 
    noted in
M. (
C.A.)
, trial judges are reluctant to impose such sentences, 
    although they are not unheard of.  While decisions from outside British Columbia 
    are not generally useful in determining a range for this province, the number 
    of cases is so few that I have turned to Ontario and Nova Scotia for examples.

[48]

In
R. v. Gorham
(1987), 22 O.A.C. 237 (Ont. C.A.) the 
    appellant was sentenced to consecutive sentences for two counts of robbery 
    and two counts of using a firearm in committing an indictable offence.  The 
    offences were committed when the appellant was an escapee from prison.  He 
    received a total of 18 years on the four offences which were to be served 
    consecutively to the remanet of an 8 year sentence.  Applying the totality 
    principle, the Ontario Court of Appeal reduced the robbery and firearms sentence 
    to 15 years, making the global sentence to be served by the appellant 23 years.

[49]

In
R. v. Currie
(1990), 98 N.S.R. (2d) 287 (N.S.C.A.), 
    the 27 year old appellant was convicted of three counts of robbery, two counts 
    of use of firearms, two counts of sexual assault, one count of discharge of 
    a firearm with the intent to wound and unlawful confinement.  He was sentenced 
    to a total of 25 years imprisonment.  The Nova Scotia Court of Appeal dismissed 
    the appeal from sentence in spite of the trial judges failure to consider 
    Curries 15 months in pre-trial custody.  The court held that in light of 
    the appellants extensive prior criminal record, violent behaviour and persistent 
    drug use, the sentence was fit.

[50]

In
R. v. Saumer
, [1977] 3 W.W.R. 385 (B.C.C.A.) the appellant 
    was sentenced to 12, 15 and 10 years imposed in respect of eight counts of 
    robbery.  The sentence of 15 years was directed to be served consecutively 
    to the sentence of 12 years, and the sentence of 10 years was directed to 
    be served consecutively to the sentences of 15 and 12 years.  The net result 
    was that in respect of the eight robberies, the 22 year old appellant was 
    to serve a total of 37 years imprisonment.  The robberies, some committed 
    with accomplices, were well-planned, involved weapons and escalating violence.  
    The appellant had a record consisting of three robberies and other property 
    offences.  This court found the individual sentences to be fit, but reduced 
    the whole to 25 years on the basis of the totality principle.

[51]

What is made clear by the three cases I have referred to earlier (
Gorham
,
Currie
and
Saumer
) is that Mr. Stauffers sentence 
    is beyond any range that might be applied to similar offences and similar 
    offenders.  That said, Mr. Stauffer is a serious offender who now has 17 convictions 
    for robbery and six convictions for the use of firearm.  However, having regard 
    to the totality of the sentence, I have concluded that a 30 year sentence 
    is not just and appropriate in these circumstances, particularly in light 
    of the fact he is currently serving a sentence for a robbery that was committed
after
the events at issue in this appeal.

[52]

I would, therefore, reduce the 14 year sentence for robbery for counts 
    1, 2, 4, 5, 7, 8 and 10 to a sentence of six years to be served concurrently. 
     I would reduce each of the sentences for counts 3, 6, 9, and 11 pursuant 
    to s. 85(2) to three years to be served consecutively to each other and consecutive 
    to the counts related to robbery.  This makes for a global sentence of 18 
    years which is to be served consecutively to the remanet of Mr. Stauffers 
    prior sentence for robbery.

[53]

I note that I have not given effect to Mr. Stauffers position that 
    because of his ill health this court should accept that he is unlikely to 
    re-offend and should, therefore, grant him mercy.  Mr. Stauffer has a horrendous 
    record.  His offences were serious and require a denunciatory sentence.

[54]

If Mr. Stauffers ill health is to be considered, it is best dealt 
    with by the prison authorities under s. 121 of the
Corrections and Conditional 
    Release Act
, S.C. 1992, c. 20 which provides:

121(1)  Subject to [sections omitted]  parole may be granted at any time 
    to an offender

(a)        who is terminally ill;

(b)        
    whose physical or mental health is likely to suffer serious damage if the 
    offender continues to be held in confinement;

(c)        
    for whom continued confinement would constitute an excessive hardship that 
    was not reasonably foreseeable at the time the offender was sentenced; or

(d)        
    who is the subject of an order of surrender under the Extradition Act and 
    who is to be detained until surrendered.

(2)        Subsection (1) does not apply to an offender who is

(a)        
    serving a life sentence imposed as a minimum punishment or commuted from a 
    sentence of death; or

(b)        
    serving, in a penitentiary, a sentence for an indeterminate period.

Conclusion

[55]

In the result, I would grant leave to appeal, allow the appeal, and 
    set aside and reduce the sentence as described above.

The Honourable
Madam Justice Ryan

I Agree:

The Honourable
Mr. Justice Mackenzie

I Agree:

The Honourable
Mr. Justice Lowry








[1]

Section 344(a) provides:

Every person 
    who commits robbery is guilty of an indictable offence and liable

(a) where a 
    firearm is used in the commission of the offence to imprisonment for life 
    and to a minimum punishment for a term of four years;


